Evans, P. J.
The court did not err in dismissing the petition on general demurrer. As was said in Butts County v. Jackson Banking Co., 129 Ga. 801 (60 S. E. 149), “The general fiscal policy outlined in the constitution of 1877 for political subdivisions, such as counties, . . was to provide a system of finance for subordinate public corporations, under which there could be made each year contracts for the expenses of the year, and these were to be paid out of moneys arising from taxes levied during the year.” The only legitimate object of taxes for the year 1905 was therefore the expenses of that year. If the rate of taxation was exorbitant, or the taxes unnecessary to meet probable expenses, this might have furnished to these citizens a ground to enjoin their collection; but it certainly could not give to another county, created after the larger part of the expenses for which those taxes were presumptively levied and collected had been incurred, any right to such taxes. It was held in Pope v. Matthews, 125 Ga. 341 (54 S. E. 152), that while extra and unusual taxes, assessed after the passage of the act laying out a new county, could not be as*261sessed by the authorities of the old county against the citizens of the new, yet ordinary annual taxes for county purposes foT the year in which they were created could be so assessed, even though, they had not been actually levied before the act was approved. See also Yow V. Sullivan, 129 Ga. 187 (58 S. E. 662). The general act passed on August 21, 1905 (Acts 1905, p. 46), to provide for the organization, etc., of the new counties created at that session of thé General Assembly, in paragraph 10, expressly provides that “all taxes due the State and county by persons residing in the new county, or upon property included within the limits of the new county, shall be payable to the tax-collector of the county from which said territory was taken, and the tax-collector of said original county is hereby authorized to issue execution for the collection of such taxes, and the same shall be enforced and collected by the officers of the county or counties from which the territory for said new county was taken.” Provision is also made, in section 5 of this same act, for the levy of an extra tax for county purposes in the new county. Thus the law expressly provided that Berrien County should collect these taxes; and as there is nothing in the law which even remotely suggests that it*was to collect them for the use of Tift County, under the maxim of inclusio unius exclusio alterius, the conclusion is irresistible that Berrien County was to collect them for its own use, just as all other taxes for that year were collected. And the provision in the general law that Tift County could collect an extra tax for county purposes is a clear recognition of the legislative intent that that should be the source of its revenues for the first year after its creation. It is no more plausible to contend that Tift County should be allowed to recover from the 'parent county a proportionate part of the funds, represented by the taxes against the property and citizens taken from the latter by the act creating the former, which were in the treasury of the latter unexpended, than to concede to Berrien County the right to recover from Tift County such a proportionate part of any deficiency which might have existed had the taxes collected for that year been insufficient to have met the current expenses of that year. Surely no one would seriously assert the latter proposition.

Judgment affirmed.


All the Justices c'oncur.